 BOWDOIN COLLEGEPresident and Trustees of Bowdoin College'andIndus-trialUnion of Marine&ShipbuildingWorkers ofAmerica,AFL-CIO,'Petitioner.Case 1-RC-11,339April 29, 1971DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND BROWNUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Gerald Wolper. Fol-lowing the hearing and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, by direction of the Regional Director forRegion 1, the case was transferred to the Board fordecision. The Employer and Petitioner have filed briefs.Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated its powers in connection withthis case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer, incorporated in the State of Maineand the Commonwealth of Massachusetts, is an educa-tional organization engaged in the operation of a pri-vate, nonprofit college at its location in Brunswick,Maine. The Employer annually receives gross revenuein excess of $1 million exclusive of contributions which,because of limitations placed thereon by the grantor,are not available for operating expenses. The Employerannually receives materials valued in excess of $50,000directly from locations outside the State of Maine. Inview of the foregoing facts, we find that the Employeris engaged in commerce within the meaning of the Act,and inasmuch as its gross volume of business meets theBoard's standard for assertion of jurisdiction over pri-vate nonprofit colleges or universities, we find that itwill effectuate the policies of the Act to assert jurisdic-tion herein.'2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningrepresentation of employees of the Employer within themeaning of Section 9(c)(1) and Section 2(6) and (7) ofthe Act.The name of the Employer appears as amended atthe hearing:The name of the Petitionerappears asamended at the hearingNational Labor RelationsBoard'sRules and Regulations, Sec 103.1,published in 35 F R 18370, December 3, 19701934. Petitioner seeks to represent all regular full-timeand part-time employees, including maintenance em-ployees (building and equipment), groundskeeping em-ployees, janitorial and housekeeping employees, foodservice employees, warehouse employees, deliveringand driving employees employed by the Employer at itsBrunswick, Maine, campus and at other facilities in-cluding warehouses, fraternity houses, and dormitoriesin Brunswick, Maine; but excluding all clerical em-ployees, teaching employees, technical employees, salesemployees, part-time student employees, guards andsupervisors as defined in the Act.'At the hearing, the parties agreed that the followingclassifications of employees should be included in theunit: non-fraternity custodians who perform generalhousekeeping duties, tradesmen, groundsmen, heatingplant attendants, all non-fraternity kitchen and cafete-riahelpers, food service warehouse personnel, andgrounds and building stockroom personnel.The parties also agreed that the following classifica-tions of employees should be excluded from the unit:campus security personnel, custodial foremen, groundsforemen, heating plant foreman, physics departmenttechnicians, theater technicians, physical educationstockroom attendants, chemistry department stockclerks, bookstore stockroom attendants, student em-ployees, and the campus mail delivery man.The Employer would also exclude, but the Petitionerwould include, all fraternity employees and the campuschefs. The Employer contends that the fraternity em-ployees are not employees of the college but are em-ployees of the various fraternities, and that, even itfound to be employees of the college, all chefs shouldbe excluded on the ground that they are supervisorswithin the meaning of the Act. There is no bargaininghistory.The 10 fraternities are located approximately 100 to1,000 yards from the college campus. Each is a separatecorporation which owns its house and the property onwhich it is situated. Each fraternity house is operatedby a steward who is an elected student and a board oftrustees who are college alumni and, in some instances,also officers of the college. All fraternities must be offi-cially recognized and approved by the college for stu-dent living and dining accommodations. Recognitionalso entitles the fraternities to the college's food con-sulting services and the purchase of food staples andgroceries from the college warehouse. The fraternitiesbuy most of their food supplies from the warehouse forwhich the college charges them 10 percent of theirgross food service income for bookkeeping and consult-ing services. They are billed by the college for mainte-nance and other services.'The Petitioner amended its proposed unit at the hearing.190 NLRB No. 41 194-DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe college keeps all the fraternity books andrecords, including personnel records, and collects anddisburses all funds, including paychecks for all em-ployees except fraternity custodial employees, debitingand crediting each fraternity accordingly. Employeesworking both on campus and at a fraternity house re-ceive a singlepaycheck. Approximately 600 of the 950students eat at the fraternity dining rooms, and allstudents pay the same amount for room and board tothe college whether they live in a college or fraternityresidence or whether they eat in college or fraternitydining rooms.All employees, except for fraternitycustodians,when hired receive the college employee handbookwhich sets forth wage rates, hours, and other terms andconditions of employment, including fringe benefits forall employees. Payroll deductions are made by the col-lege and social security taxes are paid by college checkfor all employees. The Workmen's Compensation in-surance policy carries the name of the college presidentand college trustees. The college pays all costs of theEmployees Retirement Plan and a scholarship programfor all employees' children. Employee service at thevarious fraternities is credited for retirement,as well asfor probationary period and seniority, purposes.All applicants for employment fill out the collegeapplication form and all employees use college time-cards. The college personnel office recruits personnelfor the fraternities as well as the college and refersapplicants to them. Employees may be interviewed ei-ther by thecollege personneloffice or by the fraternitysteward and trustees, and in certain instances by both.Myron L. Crowe, director of dining services at thecollege, testified that his position is that of adviser tothe fraternities and that he could effectively recom-mend hiring of fraternity employees. There is also tes-timony that the steward usually determines the wagewithin the handbook range, and makes the final deci-sion to hire fraternity employees. However, the chef atone fraternity testified that he was interviewed for hisjob by the head of the central dining service, Crowe'spredecessor, who told him what his wages would beand by the fraternity steward who inquired only as tohis qualifications as a cook, and that he received theemployee handbook. There also is evidence that whenthe chef is unable to report for work, the director ofdining services arranges for a substitute, and on oneoccasion a second cook on campus filled in at a frater-nity until a chef was hired. Clara Rigdon, who is em-ployed at two fraternity houses and also works as adishwasher on campus, testified that she was hired forall three positions by Crowe.In these circumstances, including the degree of con-trol exercised by the college over the functions, theservices, and these employees of the fraternities, andthe interdependence of the college and the fraternities,we find that the college is, at the very least, a jointemployer of the fraternity chefs and kitchen helpers.'FraternityChefs:The record shows that,at present,food service employees at each of nine fraternities con-sist of a chef and a kitchen helper.The remaining fra-ternity has only a kitchen helper.Chefs usually workfrom 9:30 or 10 a.m.until 6 or 7 p.m., although thisschedule may vary.The chef's principal duties are or-dering food supplies and preparing two meals daily.The chef at one fraternity testified that he was not toldby anyone that he had any supervisory authority andhad never exercised any, as the kitchen helper has leftfor the day before he arrives.The record also showsthat the kitchen helper at this fraternity is a part-timeemployee who works from 6:30 or 7 a.m. until 10 a.m.and has the responsibility for preparing the breakfast.She also works at another fraternity and as adishwasher on campus.The chef substitutes for thekitchen helper on her days off,Saturday and Sunday,and when otherwise absent, and she substitutes for thechef on his day off,Wednesday,and when he is absent.Crowe,director of dining services, testified that hefurnishes temporary chefs and kitchen helpers whenneeded by the fraternities and that he has authorityeffectively to recommend hire of fraternity food serviceemployees.He further testified that as a general rule thefraternity would accept his advice regarding food ser-vice personnel.The record shows that fraternity chefs are hourlypaid;their wages are in the same rate range,or some-what lower than wages paid campus chefs;they arepaid overtime;and they receive the same fringe benefitsas other employees.In view of these facts,'we find insufficient evidencethat fraternity chefs either possess or exercise super-visory authority within the meaning of the Act whichwould warrant their exclusion from the bargainingunit.Accordingly,we shall include fraternity chefs, aswell as kitchen helpers, in the unit.Fraternity Custodians:The record shows that cus-todial employees,some of whom are students,performhousekeeping duties at the fraternities and are the onlyemployees who are hired and paid directly by the fra-ternity.They do not receive any of the fringe benefitsother employees receive;they are part-time employees.In these circumstances,we find that fraternity cus-todial employees are not employees of the college. Ac-cordingly,we shall exclude them.'Jewell SmokelessCoalCorporation,175 NLRB No. 12, enfd. 435 F.2d1270 (C.A. 4); cf.ParkvueMedical Center and General Hospital,183 NLRBNo. 65.'We have not relied on the testimony of Vice President Hokanson orBursar Libby for the duties and authority of the fraternity chefs, as they donot appear to have first-hand knowledge of the subject. BOWDOIN COLLEGECampus Chefs:There are four campus chefs whosestatus is in dispute: the executive chef at the SeniorCenter dining room, the head chef and the night chefat the Moulton Union dining room, and the infirmarychef.Crowe, director of dining services, testified thatcampus chefs can effectively recommend to him thehiring and firing of employees, but that he has finalauthority, except as to infirmary food service em-ployees who are under the supervision of the physicianin charge of the infirmary. The record shows that theexecutive chef is in charge of the Senior Center diningroom and directs the work of the nine food serviceemployees employed there. He is the only chef who isan officer of the college, is salaried, and is not paidovertime. Because he is an officer of the college, hereceives fringe benefits different from other food serviceemployees. In the absence of the director of diningservices or his assistant, the executive chef substitutesfor them.The Moulton Union dining room is open from 7:30a.m. (9 a.m. on weekends) to midnight, 7 days a week,and employs 17 food service employees in addition tothe 2 chefs. The head chef works from 7 a.m. to 4 p.m.,and the night chef 4 p.m. to midnight. These chefs arehourly paid but their rate of pay is higher than that ofother food service employees. The head chef testifiedthat he does all the cooking, except certain grill cookingand the baking; makes out the menus; directs the day-to-day work of employees underhim; signstheir time-cards; and has granted employees time off. The recordshows that the night chef, who is responsible for theevening meal, has similar duties and authority; that heeffectively recommended the hire of an employee; andthat the head chef was consulted as to the hire andtrasnfer of certain employees who work under him andwhether an employee should receive a wage increase.In view of the foregoing, we conclude that the evi-dence adduced as to the duties of the executive chef, thehead chef, and the night chef adequately establishesthat they possess supervisory authority within themeaning of the Act.' Accordingly, we shall excludethem from the unit.Tide Water Associated Oil Company,101 NLRB 570,SeaLife, Incor-porated,175 NLRB No 168195Infirmary Chef:The Employer contends that theinfirmary chef has duties similar to those of the chefsfound herein to be supervisors and that she had super-visory authority over the kitchen helper.However, therecord fails to disclose sufficient evidence to make adetermination whether the infirmary chef possessessupervisory authority within the meaning ofthe Act.Accordingly,we shall permit the infirmary chef to votesubject to challenge on the ground that she is a super-visor within the meaning of Section 2(11) of the Act.In view of the above,we find that the followingemployees constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act:All regular full-time and regular part-time em-ployees, including tradesmen,groundsmen, heat-ing plant attendants,non-fraternity custodians,fraternitychefsandkitchenhelpers,non-fraternity kitchen and cafeteria helpers, food ser-vice warehouse personnel, grounds and buildingstockroom personnel employed by the Employerat its Brunswick,Maine,campus and at otherfacilities including warehouses,fraternity housesand dormitories in Brunswick,Maine; but exclud-ing executive chef at the Senior Center,head chefand night chef at Moulton Union,campus securitypersonnel,custodial foremen,grounds foremen,heating plant foreman, physics department techni-cians, theater technicians,physical educationstockroom attendants,chemistrydepartmentstock clerks, bookstore stockroom attendants,campus mail delivery man, all clerical employees,teaching employees,technical employees, salesemployees,student employees, technical em-ployees,salesemployees,student employees,guards and supervisors as defined in the Act.[Direction of Election8 omitted from publication.]In order to insure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsior UnderwearInc., 156 NLRB 1236,N.L.R.B. vWyman-Gordon Company,394 U S 759Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployers with the Regional Director for Region 1 within 7 days after thedate of this Decision and Direction of Election The Regional Director shallmake the list available to all parties to the election No extension of timeto file this list shall be granted by the Regional Director except in extra-ordinary circumstances Failure to comply with this requirement shall begrounds for setting aside the election whenever proper objections are filed